Citation Nr: 0611342	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for cancer of the cecum and 
colon due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1943 to March 
1946 and from January 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the veteran's claims of 
service connection.  The claims on appeal have been 
recharacterized as set forth on the title page of this 
decision due to a procedural change discussed below.

The November 2002 rating decision addressed whether there was 
new and material evidence as to the service connection claim 
for cancer and did not address service connection for 
hemorrhoids, amoebic dysentery, and left kidney disease, 
including residuals of a left nephrectomy, due to exposure to 
ionizing radiation.  Although the veteran requested to 
specifically reopen his claim for service connection for 
cancer, the representative's timely request for 
readjudication included both of the claims decided by the 
July 1999 Court decision.  As such, and for the same reasons 
discussed below regarding the cancer appeal, a review of the 
entire record with adjudication of the claims on the merits 
is required.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 1999, the United States Court of Appeals for Veterans 
Claims (Court) affirmed the result of the Board's January 
1998 decision denying the veteran's claims.  The veteran's 
appeal to the Board came from a September 1994 rating 
decision.  The July 1999 Court decision found that it was 
unclear whether the Board relied on an invalidated test for 
materiality in coming to its decision not to reopen the 
veteran's claim of service connection for cancer of the cecum 
and colon.  The Court concluded that it did not need to 
address that question, however, because the Court found that 
the veteran's claim of service connection for cancer of the 
cecum and colon as well as the veteran's new claims for 
service connection for hemorrhoids, amoebic dysentery and 
left kidney disease, including residuals of a left 
nephrectomy, due to exposure to ionizing radiation would not 
have been successful if considered on the merits because the 
claims were not well grounded.

The Court decided the veteran's case before the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002& Supp. 2005).  
This law eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to the duty to 
assist.  The new law also enhanced VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Upon the request of the veteran, the VCAA requires 
readjudication of certain previously denied claims.  The 
VCAA, which was enacted on November 9, 2000, requires 
readjudication if the claim (1) became final between July 14, 
1999 and the enactment of the VCAA, (2) was issued by the 
Secretary of Veterans Affairs or a court on the basis the 
claim was not well grounded and (3) the veteran made a 
request for readjudication within two years of the enactment 
of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 
2099-100 (2000).   

Although the July 1999 Court decision discussed the 
materiality standard, the Court's decision rested on the 
well-grounded standard; therefore, the veteran could request 
readjudication of the claim.  Further, as the Court made its 
decision in the applicable time period (July 20, 1999) and 
the veteran's representative made his request for 
readjudication within the two year time period (January 
2002), the July 1999 Court decision fulfills all the VCAA 
requirements for eligibility for readjudication.

In August 2001, the veteran requested that his claim for 
cancer of the cecum and colon due to exposure to ionizing 
radiation be reopened.  Five months later, in January 2002, 
the veteran's representative wrote to request readjudication, 
pursuant to the VCAA, of the veteran's claims addressed in 
the July 1999 Court decision.  Readjudication will allow the 
veteran's claim to be evaluated on the merits using the 
current standard, which would not happen under a request to 
reopen.  

Therefore, the case is REMANDED for the following action:

The veteran's claims should be reviewed 
on the merits, including any additional 
evidence that has been obtained since the 
September 1994 rating decision.  As 
required by the VCAA, adjudication of the 
veteran's claims should be conducted as 
though his claims had not been previously 
denied.  Therefore, the new rating 
decision should use the benefit of the 
doubt standard and not the invalidated 
well-grounded standard.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2005).



